PER CURIAM
Epitomized Opinion
Published Only in Ohio Law Abstract
Mullin brought an action against Vild to recover for damages done to an automobile resulting from an Occident. The evidence disclosed that Vild whs driving a truck loaded with gravel up a hill near Bedford, Ohio, and that as he reached the top of the hill the truck began to slide backward. The reason for this did not appear at the trial. He backed slowly down the hill, and as Mullin was driving a Packard car directly behind him, he also backed his car down the hill in order to avoid being struck by the truck. The truck stopped before it reached the bottom, but Mullin kept on backing and as his car reached the bottom it was struck by an Interurban car. Mullin then sued Vild. No evidence was offered tending to show a defective condition of the brakes of the truck. A judgment was rendered for plaintiff, whereupon defendant prosecuted error. In reversing the judgment of the lower court, the Court of Appeals held:
1. As the record shows no negligence, on the part of Vild either in permitting the car to back down the hill or in failure to keep the car in proper repair, there was no evidence of negligence against the driver of the truck, and therefore the judgment was erroneous.